          Case 2:17-cv-00358-RMP                   ECF No. 134           filed 10/09/20     PageID.1822 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                    FILED IN THE
                                                     Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON



     RONALD W. ROUSH and JAMES H. HUNTER,                                                            Oct 09, 2020
                                                                     )
                                                                                                         SEAN F. MCAVOY, CLERK
                             Plaintiffs                              )
                                v.                                   )        Civil Action No. 2:17-CV-358-RMP
                                                                     )
                   AKAL SECURITY, INC,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 86) is DENIED.
’
              Defendant’s Motion for Summary Judgment (ECF No. 113) is GRANTED.
              Judgment is entered for Defendant Akal on all claims raised by Plaintiffs’ First Amended Complaint (ECF No. 20).
              The parties’ Stipulated Voluntary Dismissal of Counterclaims (ECF No. 132) is GRANTED.
              Defendant’s remaining counterclaims of abuse of process and civil conspiracy are DISMISSED WITHOUT PREJUDICE .

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Rosanna Malouf Peterson                                       on
      Plaintiffs' Motion for Partial Summary Judgment (ECF No. 86), Defendant's Motion for Summary Judgment (ECF No. 113),
      and parties' Stipulated Voluntary Dismissal of Counterclaims (ECF No. 132).

Date: 10/9/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
